FILED
                           NOT FOR PUBLICATION
                                                                             FEB 11 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARCUS M. JENNINGS,                              No.   19-35052

              Plaintiff-Appellant,               D.C. No. 3:17-cv-05932-JPD

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                  James P. Donohue, Magistrate Judge, Presiding

                           Submitted February 7, 2020**
                               Seattle, Washington

Before: M. SMITH and N.R. SMITH, Circuit Judges, and TUNHEIM,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, United States Chief District Judge
for the District of Minnesota, sitting by designation.
      Marcus Jennings appeals the district court’s order affirming the

Commissioner of Social Security’s denial of disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      We “review the district court’s decision sustaining the [Administrative Law

Judge’s (“ALJ”)] denial of social security benefits de novo and can reverse only if

the ALJ’s findings are based on legal error or are not supported by substantial

evidence in the record.” Attimore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016).

Additionally, we “may not reverse an ALJ’s decision on account of a harmless

error.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017).

1.    The ALJ did not harmfully err in evaluating the medical evidence. First, the

ALJ offered “specific and legitimate reasons that are supported by substantial

evidence” for discounting Dr. Warner’s opinions. Carmickle v. Comm’r, Soc. Sec.

Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (quoting Lester v. Chater, 81 F.3d

821, 830–31 (9th Cir. 1995)). For example, the ALJ discounted Dr. Warner’s

opinion, because, inter alia, internal inconsistencies within Dr. Warner’s report

undermined the weight it could be afforded. See Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 603 (9th Cir. 1999). Additionally, inconsistencies between

Dr. Warner’s report and the overall record also undermined the weight Dr.

Warner’s opinion could be afforded. 20 C.F.R. § 404.1527(c)(4). Even assuming


                                          2
the other reasons the ALJ proffered for discounting Dr. Warner’s opinion were

erroneous, because the ALJ offered legitimate reasons for discounting Dr.

Warner’s opinion, any errors would be “inconsequential to the ultimate

nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.

2012) (quoting Carmickle, 533 F.3d at 1162).

      Second, the ALJ did not err in affording “little weight” to the June 2012

opinion of Mr. Spataro, a nurse practitioner, because the ALJ offered germane

reasons for discounting his opinion. See Molina, 674 F.3d at 1111. For example,

substantial evidence supports the ALJ’s findings that: (1) Mr. Spataro’s June 2012

opinion relied (to a large extent) on Jennings’s subjective complaints, which the

ALJ properly discounted, see Buck, 869 F.3d at 1049; (2) Mr. Spataro’s findings

that Jennings had moderate to marked limitations in understanding and memory

were inconsistent with the record as a whole, which demonstrated that Jennings

regularly presented with normal memory, judgment, and insight, see 20 C.F.R.

§ 404.1527(c)(4); and (3) Mr. Spataro’s opinion that Jennings had marked social

deficits and deficits in concentration was inconsistent with Jennings’s activities,

which included attending church weekly, carrying out household chores, caring for

a dog, shopping for groceries, running twice a week on a military base, working on




                                           3
his car, and working on his computer, see Ghanim v. Colvin, 763 F.3d 1154, 1162

(9th Cir. 2014).

        Third, the ALJ’s failure to evaluate Dr. Hohenegger’s opinion was harmless.

Dr. Hohenegger opined that Jennings’s “present psychological stress does pose

fairly consistent, at present[,] mild to moderate difficulties for the veteran in both

social and occupational interactions.” The Commissioner concedes that the ALJ

erred by failing to address Dr. Hohenegger’s opinion. However, this error was

harmless, because the ALJ’s residual functional capacity (“RFC”) is not

inconsistent with Dr. Hohenegger’s opinion and includes the limitation that

Jennings “could have no interaction with the public” and only “occasional

interaction with co-workers as part of his job duties.” See Molina, 674 F.3d at

1111.

        Fourth, the ALJ did not err in discounting the Department of Veterans

Affairs’s (“VA”) disability determination, because the ALJ gave “persuasive,

specific, and valid reasons for doing so that are supported by the record.”

McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). For example, the

ALJ properly discounted the VA’s disability rating because, inter alia, it was

predicated in a large part on Jennings’s unreliable subjective symptom complaints.

See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 695 (9th Cir. 2009).


                                            4
Even assuming the other reasons offered by the ALJ for rejecting the VA’s

disability rating were erroneous, such errors would be “inconsequential to the

ultimate nondisability determination.” Molina, 674 F.3d at 1115.

      Fifth, the ALJ properly afforded “partial weight” to the opinions of non-

examining state agency consultants Drs. Regets and Postovoit. The ALJ credited

portions of the doctors’ opinions, but rejected their limitation—that Jennings was

limited to only “superficial contact with co-workers”—because it was “not

consistent with [Jennings’s] ability to regularly engage appropriately with treating

medical/mental health providers, participate in a half marathon, shop, and regularly

go to the gym.” Jennings argues the ALJ erred because the doctors’ opinions are

“not contradicted by [his] activities.” However, Jennings’s argument fails because

he offers no explanation as to how or why his activities are consistent with the

doctors’ opinions. See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012).

      Jennings also argues in a single sentence that the “ALJ err[ed] by improperly

giving ‘great weight’ to the rest of [Drs. Regets and Postovoit’s] opinions, as they

did not review any medical evidence beyond September 2012.” Jennings

presumably takes issue with the doctors’ failure to consider “all of the pertinent

evidence in [Jennings’s] claim.” See 20 C.F.R. § 404.1527(c)(3). However, there

is always some time lapse between a consultant’s report and the ALJ hearing and


                                          5
decision, and the Social Security regulations impose no limit on such a gap in time.

At the time they issued their opinions, the non-examining experts had considered

all the evidence before them, satisfying the requirements set forth in 20 C.F.R.

§ 404.1527(c)(3).

      Although a substantial delay would undoubtedly be significant if, in the

interim, the ALJ received additional medical evidence that the ALJ determined

may change the expert’s finding, see SSR 96-6p, 1996 WL 374180, at *3–4 (July

2, 1996), Jennings provides no explanation as to why the doctors’ failure to

consider evidence after 2012 is significant. Therefore, even assuming the ALJ

erred crediting portions of the non-examining doctors’ opinions, Jennings’s

argument still fails, because he failed to explain why the error was harmful. See

Molina, 674 F.3d at 1111.

      Finally, Jennings failed to demonstrate that the ALJ erred in affording “great

weight” to the opinions of Dr. Hander and Dr. Virji, additional non-examining

state agency physicians. Jennings argues that Drs. Hander and Virji “failed to fully

account for Jennings’s limited ability to use his hands due to carpal tunnel

syndrome.” However, the ALJ recognized that the “record as a whole” warranted

the inclusion of “more restrictive postural and additional manipulative limitations”

than those expressed in Drs. Hander’s and Virji’s opinions. Therefore, the ALJ


                                          6
included more restrictive postural and additional manipulative limitations in the

RFC. Thus, Jennings fails to show the ALJ erred.1 See Ludwig, 681 F.3d at 1054.2

2.    The ALJ did not harmfully err in discounting Jennings’s testimony, because

the ALJ offered “specific, clear and convincing reasons for doing so.” See Trevizo

v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison v. Colvin, 759

F.3d 995, 1015 (9th Cir. 2014)). Indeed, the ALJ provided several specific, clear

and convincing reasons supported by substantial evidence for discounting

Jennings’s testimony, including: (1) Jennings’s testimony was inconsistent with the

objective medical evidence and the medical record as a whole, see Carmickle, 533

F.3d at 1161; (2) Jennings exaggerated his mental health and physical symptoms

“for secondary gain, namely to receive additional VA disability benefits and to be

approved for Social Security Administration disability benefits,” see Tidwell v.

Apfel, 161 F.3d 599, 602 (9th Cir. 1998); and (3) Jennings’s daily activities

contradicted his testimony, see Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007).


      1
        Jennings also argues that the ALJ erred by affording Dr. Hander’s and Dr.
Virji’s opinions “great weight,” because “they also did not review any medical
evidence beyond September 2012.” However, for the reasons discussed in
connection with Drs. Regets and Postovoit, this argument fails.
      2
         In his opening brief, Jennings summarizes certain medical findings and
summarily concludes that these findings “support[] [his] testimony about his
limitations.” Because Jennings fails to specifically and distinctly argue these
points, we do not address them. See Carmickle, 533 F.3d at 1161 n.2.
                                          7
      Though the ALJ also offered two erroneous reasons for discounting

Jennings’s testimony, Jennings fails to demonstrate that these errors were harmful

where the ALJ offered several other specific, clear and convincing reasons that are

supported by substantial evidence for discounting Jennings’s testimony. See

Molina, 674 F.3d at 1115.

3.    The ALJ gave a germane reason supported by substantial evidence for

discounting the lay testimony of Vickie Jennings, Jennings’s “estranged wife.” See

Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1007 (9th Cir. 2015). Indeed,

Ms. Jennings’s testimony largely expressed the same limitations described in

Jennings’s own testimony, which the ALJ discounted. Thus, because the ALJ

offered specific, clear and convincing reasons for discounting Jennings’s own

testimony, and because the lay testimony repeated the same limitations, the ALJ

provided a germane reason for rejecting Ms. Jennings’s testimony, see Valentine,

574 F.3d at 694, and Jennings is unable to show harmful error, see Molina, 674

F.3d at 1115.

4.    The ALJ’s RFC and step-five findings are supported by substantial evidence,

because the ALJ reasonably weighed the record evidence and reasonably

accounted for all of Jennings’s limitations. Jennings’s arguments to the contrary

are simply derivative of his preceding arguments addressed and rejected above.


                                          8
Thus, Jennings’s arguments fail. See Stubbs-Danielson v. Astrue, 539 F.3d 1169,

1175–76 (9th Cir. 2008).

      AFFIRMED.




                                        9